Citation Nr: 1450230	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-08 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for major depressive disorder.

2.  Entitlement to service connection for major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to May 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In December 2013, the Veteran testified in front of the undersigned at a videoconference hearing.  A transcript of the hearing has been uploaded in the Veteran's Virtual VA file.

The Board notes that the Veteran's claim for service connection for a psychiatric disability has been addressed as service connection for major depressive disorder and posttraumatic stress disorder (PTSD) at various times throughout the appeal period.  Sometimes each disability has been addressed separately and other times as a single issue.  In an April 2012 rating decision service connection for PTSD was granted.  Therefore, the Board the decision below addresses the remaining psychiatric disability of major depressive disorder.

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefit Management System's (VBMS) files and has considered the documents contained therein in the decision below.






FINDINGS OF FACT

1.  Service connection for major depressive disorder was most recently denied in a decision of February 2003.  The Veteran was informed of the decision and he did not appeal.

2.  The evidence submitted since the RO's February 2003 decision is relevant and probative of the issue at hand.

3.  The record evidence is at least in equipoise as to whether a major depressive disorder had its onset or was aggravated during the Veteran's period of service.


CONCLUSIONS OF LAW

1.  The February 2003 decision, which denied service connection for major depressive disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The evidence received since the February 2003 decision, which denied service connection for major depressive disorder, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Resolving all reasonable doubt in the Veteran's favor, a major depressive disorder was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA), is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  The law eliminates the concept of a well-grounded claim, and redefines the obligations of the VA with respect to the duty to assist claimants in the development of their claims.  First, the VA has a duty to notify the veteran and representative, if represented, of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the claimant which evidence VA will seek to provide and which evidence the claimant is to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In the instant case, the decision below is fully favorable to the Veteran.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.  

Claim to Reopen

Service connection for major depressive disorder was initially denied in a rating decision of December 1994 on the basis that while there was a showing of major depressive disorder there was no evidence it was related to service.  The Veteran did not appeal the decision and it became final.  Subsequently, the Veteran filed requests to reopen the claim several times which were denied.  The most recent denial, prior to the decision on appeal herein, was a rating decision of February 2003 on the basis that there was no showing that major depressive disorder was due to service.

At the time of the decision, the record included service medical records and VA outpatient treatment records showing a diagnosis of major depressive disorder, but no nexus to service.  

Submitted since the RO's February 2003 decision are numerous VA outpatient treatment records.  Amongst the records is a VA examination report of April 2010 which noted a diagnosis of major depressive disorder with a nexus opinion stating that "[i]t is possible that the military service aggravated a depression that pre-existed.  However, it would require the examiner to resort to mere speculation to determine if the major depressive disorder was aggravated or caused by military service."

The RO's February 2003 decision is final based upon the evidence then of record.  A prior final decision will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that the evidence is new and material, the case is reopened and evaluated in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making this determination, the Board must look at all of the evidence submitted since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the present case, this means that the Board must look at all the evidence submitted since the February 2003 decision.

The Board notes that the applicable regulation requires that new and material evidence is evidence which has not been previously submitted to agency decision makers which relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled, must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  The Board notes that at the time of the prior denial, there was evidence of major depressive disorder, but no evidence of a nexus to service.  Since that determination evidence of a nexus to service has been introduced.  Indeed, reading the VA medical opinion of April 2010 in the light most favorable to the Veteran, the examiner stated that major depressive disorder was either aggravated by service or incurred in service.  She acknowledged that it would require speculation to conclusively state whether major depressive disorder was aggravated or caused by service.  Regardless, however, service connection can be established by showing inception or aggravation in service.  Accordingly, the medical opinion is favorable to the Veteran.  This evidence is relevant and probative to the issue at hand.  The evidence clearly cures the evidentiary defect that existed at the time of the prior decision.  See 38 C.F.R. § 3.156.  Based upon the reason for the prior denial, the additional evidence is new and material and the claim is reopened. 

Claim for Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, id. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that he developed a major depressive disorder while in service.  The Veteran has reported that his symptoms started while in service and treatment in the 1970's when he sought treatment by private physicians.  He reports his symptoms are associated with his experiences in Vietnam.  

A review of the Veteran's service treatment records revealed no treatment records for complaints or diagnoses of any psychiatric disorders.  Both the Veteran's service entrance examination and exit examination were negative for any indication of a psychiatric disorder.  

A review of the Veteran's VA outpatient treatment records and Social Security Administration (SSA) records reveal that he has been treated for psychiatric disorders, variously diagnosed to include major depressive disorder and PTSD intermittently since at least 1984.  

The Veteran was provided with a VA examination in August 1994.  At that examination, the examiner noted the Veteran's subjective history of depression, hypervigilance, startled response and suicidal preoccupation.  He was diagnosed with severe major depressive disorder with occasional PTSD symptoms related to his Vietnam service.  No etiology opinion was provided.  

The Veteran was afforded another VA examination in April 2010.  He was diagnosed with moderate to severe major depressive disorder.  The examiner noted that the Veteran reported feeling unwanted after the death of his father during his adolescent years.  The examiner opined that "[it is possible the major depressive disorder may have begun in adolescence with the death of his father and he describes feeling unwanted.  It is possible that the military service aggravated a depression that pre-existed.  However, it would require the examiner to resort to mere speculation to determine if the major depressive disorder was aggravated or caused by military service."

An August 2011 VA examination noted a diagnosis of PTSD which is related to service.  The examiner noted that the symptoms of depression and anxiety are part of the PTSD and do not warrant a separate diagnosis.  

The record of evidence supports a finding of a current disability, because the Veteran's private treatment records, VA medical records, and VA examinations reveal that the Veteran has a presently existing psychiatric disorder, variously diagnosed to include major depressive disorder and PTSD.  See Shedden, 381 F.3d at 1167; see also Caluza, 7 Vet. App. at 506; Hickson, 12 Vet. App. at 253; 38 C.F.R. § 3.303.  The record of evidence also supports a finding of an in-service injury because the Veteran's competent and credible statements indicate that, upon returning from Vietnam, both while he was in the service and after, the Veteran began experiencing symptoms of depression, sleep disturbance, and alcohol abuse.  Id.  Thus, the remaining issue is whether there is evidence of a nexus between the Veteran's current psychiatric disability and military service.  Id. 

The Board finds that the Veteran has provided competent and credible testimony that his psychiatric symptoms have had onset and continued since service discharge.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Veteran is competent to testify about the onset and continuation of his psychiatric symptoms, as such symptoms, depression, sleep disturbance, etc., are observable and within the realm of his personal knowledge.  Further, the Veteran is credible, as his statements regarding the onset of his psychiatric symptoms as well its continuation has remained consistent and is corroborated by the treatment notes in his VA treatment records since at least 1994. 

In assessing the evidence of record, the Board further observes that there are numerous VA outpatient treatment records throughout the years which provide concurrent diagnoses of PTSD and major depressive disorder.  Moreover, reading the April 2010 VA medical opinion in the light most favorable to the Veteran, the Board finds that the opinion is in favor of the claim.  Indeed, while the examiner stated it would be speculative to render a conclusive opinion, it appears that the speculation was as to whether the major depressive disorder was aggravated or incurred in service.  Therefore, despite not being able to pinpoint aggravation or causation, the examiner is supporting the fact that the major depressive disorder is related to service.  

The Board acknowledges that the August 2011 VA examiner stated that the depression was part of the PTSD and did not warrant a separate diagnosis.  However, the Board observes the numerous VA outpatient treatment records which provide concurrent diagnoses of major depressive disorder and PTSD.  These concurrent diagnoses have been provided for decades.  The Board will not ignore the many concurrent diagnoses of both psychiatric conditions on the basis of the assertion of a single VA examiner.  Further, even if PTSD was not shown at the time of the 2011 examination, the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, the Veteran has been diagnosed with a major depressive disorder during the course of the appeal.  

Therefore, the Board finds that the medical evidence of record is at least in equipoise as to the diagnosis of major depressive disorder.  Moreover, the Veteran has provided competent and credible evidence of an inception of symptoms in service and there is a positive nexus medical opinion of record.  Accordingly, after a full review of the totality of the medical and lay evidence of record, and resolving all reasonable doubt in favor of the Veteran, the record of evidence is at least in equipoise as to whether the Veteran's major depressive disorder was incurred in military service.  Accordingly, the Board determines that service connection for a major depressive disorder is granted. 



ORDER

The application to reopen the claim for service connection for major depressive disorder is granted.

Entitlement to service connection for a major depressive disorder is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


